UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

AFFIDAVIT OF SERVICE
BRYAN MACANCELA, et al.,
Plaintiffs’ DocketNo. lS-CV-7507 (JGK)
-against-
BESIM KUKAJ, et al.,
Defendants.
ABRAHAM CAMPOS» et al» Docket NO. 18-Cv-4036 (JGK)
Plaintiffs,
-against-
BKUK 3 CORPORATION, et al.,
Defendants.

 

 

STATE OF NEW YORK )
COUNTY OF NASSAU ;S:

Nicole Robbins, being duly sworn, deposes and says that deponent is not a party to the
action, is over 18 years of age and resides in Long Beach, New York.

That on December 14, 2018 deponent served the within MOTION TO WITHDRAW AS
COUNSEL upon: BKUK Group c/o Adriana Behri, located at 33 West 19th Street, New York,
NY 1001 l at the address designated by said individual for that purpose, by depositing a true copy

of the aforesaid documents in a postpaid properly addressed envelope, in an official depository

under the exclusive care, custody, and control of UPS via Overnight Delivery via tracking #lZ

/ %%/

94FA 8701 9880 0194.

 

 

/Nicdlz: Robl{/r/>{
Sworn to before me on
December l4, 2018
NOTARY PUBLIC
MARK A. RADI

Notary Public, State of New York
No. 02RA6238014
Qualified in Nassau County
Comrnission Expires 3/28/2019

